Title: From Thomas Jefferson to James Monroe, 11 March 1794
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Monticello Mar. 11. 1794.

The small pox at Richmond has cut off the communication by post to or through that place. I should have thought it Davies’s duty to have removed his office a little way out of town, that the communication might not have been interrupted. Instead of that it is said the inhabitants of the country are to be prosecuted because they thought it better to refuse a passage to his post riders than take the small pox from them. Straggling travellers who have ventured into Richmd. now and then leave a newspaper with Colo. Bell. Two days ago we got that with the debates on the postponement of Mr. Madison’s propositions. I have never received a letter from Philadelphia since I left it except a line or two once from E.R. There is much enquiry for the printed correspondence with Hammond, of which no copy had come to Richmond some days ago. We have heard of one at Staunton.
Our winter was mild till the middle of January. But since the 22d. of that month (when my observations begun) it has been 23. mornings out of 49. below the freezing point, and once as low as 14°. It has also been very wet. Once a snow of 6. I. which lay 5. days, and lately a snow of 4 I. which laid on the plains 4. days. There have been very few ploughing days since the middle of January, so that the farmers were never backwarder in their preparations. Wheat we are told is from ⅚ to 6/ at Richmond, but whether cash can be got for it I have not heard. At  Milton it is 4/6 payable in goods only at from 50. to 100. per cent above the Philadelphia prices, which renders the wheat worth in fact half a dollar. I do not believe that 1000 bushels of wheat could be sold at Milton and Charlottesville for 1/ a bushel cash. Such is the present scarcity of cash here, and the general wretched situation of commerce in this country. We are told that the market for wheat at Richmond will cease on the departure of the French fleet.
One of your people called on me the other day to speak about engrafting for you. The weather was then very severe, and I advised him to let it alone a few days. It is now fine, and I hope he will come soon. He seemed at a loss where to make his nursery. He said you had ordered it to be at your house, but that you had not then determined to sell it; and that since it’s being advertised you had given no orders. I advised him to consider your offering the place for sale as a change of orders, and to go and prepare a place for his Nursery at Carter’s. He took the proposition ad referendum.—We have often wondered together, when at Philadelphia, what our friends here could mean by saying they had nothing to write about. You now see that there is nothing but complaints for want of information—for want of commerce,—weather—crops and such things as you are too little of a farmer to take much interest in. My affectionate respects to Mrs. Monroe & Mr. Madison, and accept them yourself also.

Th: Jefferson

